GENERAL




                           6,   1966


Honorable Dean Martin      Opinion No. C-703
County Attorney
Grayson County             RE: Authority of Grayson County
Sherman, Texas             to accept a deed from the Kansas-
                           Oklahoma and Gulf Railroad Company
                           to a bridge lying between Texas
                           and Oklahoma spanning the Red
                           River about 9 miles east of Deni-
Dear Mr. Martin:           son, Texas and related questions.
     We have your letter in regards to the above matter.
     You have posed the following questions for our con-
sideration.
          "1. Would there be any legal objection
     for Grayson County, Texas, and Bryan County,
     Oklahoma, to accept a joint deed to the
     bridge in question which lies across the Red
     River?
          2. If such a deed is permissible and
     legal, could the Commissioners Court of Gray-
     son County, Texas, authorize tax monies to
     be expended for the operation and maintenance
     of that part of the bridge which does not lie
     in Grayson County, Texas?"
     In passing on this matter, it is pertinent to mention
that the United States Supreme Court passed on the question
of the OWneFShiD of the bed of the Red River in the case of
State ofOklahoma  v. State of Texas, 261 U.S. 345 (1923),
wherein it was decided that tl- State of Oklahoma owned such
part of the bed of the Red Ri&   as lies north of the medial
line'of the river and "The full title and ownership of so
much of the bed of the river as lies south of its medial
line are in the United States".
     Here we are concerned with ownership and maintenance
of a bridge which is not only outside the territorial limits
of the County of Grayson but also wholly outside the terri-
torial limits of the State of Texas, with the exception of
the abutment to the bridge on the Texas side, which lies in
Grayson County, Texas.
                          -3390-
Honorable Dean Martin, page 2 (C-703)


     We assume that the road leading to the bridge, or the
road to be built is or will be a County road, and not a
State Highway. See Attorney General's Opinion O-5775 (194&),
which we enclose herewith.
     Section 2, Article 11 of the State Constitution provides
as follows:
          "The construction of jails, court-houses and
     bridges, and the establishment of county poor
     houses and farms, and the laying out, construction
     and repairing of county roads shall be provided
     for by general laws." (Emphasis added.)
     Pursuant to' the foregoing provisions of the consti-
tution the following laws touching on the subject were
passed:
     1. Article 718, Vernon's Civil Statutes, providegin
part,as follows.
         "After having been authorized as provided
    in Chapter One of this title, the Commissioners
    Court of a county may lawfully Issue the bonds
    of said county for the following purposes:
          . . .
         4. To purchase and construct bridges
    for public purposes within the county or across
    a stream that constitutes a boundary line of
    the            ...." (Emphasis added.)
     2. Article 6796, Vernon's Civil Statutes, provides as
follows:
         "Whenever any stream constitutes either in
    whole or in part the boundary line between two
    or more counties, or when two or more counties
    are jointly interested in the construction of
    a bridge, whether over a stream or elsewhere,
    it shall be lawful for the counties so divided
    or interested to jointly erect bridges over
    such stream or over any other stream, upon such
    equitable terms as the Commissioners Court of
    each county interested may agree upon."

     3. Article 2351, Vernon's Civil Statutes, provides, in
part,as follows:
                          -3391-
     ,    1




Honorable Dean Martin, Page 3, (c-703)


          "Each commissioners court shall:

          .    .   .

          4.       Build bridges and keep them in repair.

          . . .II
     In passing on Article 877, Vernon's Civil Statutes,
which is the predecessor of Article 718, and which has sub-
stantially the same language as Section 4 of Article 718,
supra, the Supreme Court in Bell County v. Lightfoot, Atty.
Qen., 104 T. 346, 138 S.W. 381 (1911) held:
         I,
          ... That the authority to construct bridges
    for public purposes, embraces the repair and
    maintenance of such structures.'

     This holding is ileo'~supportedby Aransas.Countv
v. Coleman-Fulton Pasture Co., 108 T. 21b, 191 S.W. 553,
71917).
     Touching on the point as to constitutionality of expendi-
tures for bridges crossing streams wholly outside the terri-
torial limits of the state,it is s&ted in 11 C.J.S. 1015,
Bridges, Sec. 17, as follows:
          "A state has been held authorized to parti-
     cipate in the construction of interstate bridges
     as against the contention that the river to be
     bridged did not form the boundary line where the
     technical boundary was on the high portion of
     the bank of such river. ...' Citing El.;~;;~orn-
     mission of Texas v. Vaughn, 288 S.W.
     xwCiv;App.    192b, error ref.)
     In the Vaughn case, supra, the court stated:
          "The contention that Texas cannot pay the
     costs of any portion of the bridge beyond her
     territorial limits Is also without merit.
     Article 3, Section 56, Subd. 6 of the Consti-
     tution, authorizes the Legislature to enact
     local or special laws 'for the erection of
     bridges crossing streams which form boundaries
     between this and any other state.' No limlta-
     tion is placed upon this grant of power either
     with reference to the territory over which an
     Interstate bridge might be constructed or as
                               -3392-
Honorable Dean Martin, page 4,(c-703)


    to its cost,  In fact, the makers of the funda-
    mental law knew that one end of an interstate
    bridge must of necessity rest within another
    state, that territory of both states must be
    spanned by it, that the occasion might arise
    when such a bridge would be of vital necessity,
    or at least of much greater value to this state
    than to the other state into which it ooened,
    and they left all these matters to the.Legis-
    lature without any.restriction upon its authority
    to construct the bridge. ... (Emphasis added.)
          "In some jurisdictions by Legislative en-
     actment the costs of bridges crossing boundary
     streams between counties, or In some instances
     between cities, are to be borne equally by the
     respective counties or cities interested. ...
     The broader rule was recognized by the Texas
     Legislature in Article 6796, where it is pro-
     vided that adjoining counties may contract to
     build bridges over boundary streams 'upon such
     equitable terms as the commissioners' court of
     each county interested may agree upon.'"
     The Vaughn case, supra, defines a boundary as follows:
          "The contention that Red River is not with-
     in Texas and does not form her boundary is with-
     out merit with respect to the subject matter of
     this suit. While the south cut bank does legally
     and technically form the boundary with reference
     to Texas civil and criminal jurisdiction and
     ownership over the territory, still, with reference
     to preventing social and commercial intercourse
     with her sister state, a primary object for her
     entering the Union, the river forms the barrier
     separating them. A bridge on either bank of the
     river will not remove the barrier. The structure
     required must necessarily rest on each high bank
     of the river, span the entire territory between
     them including the river , with its ends opening
     Into each of the states, and when this Is done
     there is of course but one structure with refer-
     ence tb its use. Therefore, from that viewpoint,
     not only the banks, but the river and all terri-
     tory necessary to be spanned by the bridge in
     order to effectthe purposes of social and business
     intercourse between the states, is the true
     boundare." (Emphasis added.)
                           -3393-
Honorable Dean Martin: page 5; (C-703)


     Keiser v. Union County, 156 Pa. 315, 26 A. 1066, (1893),
decided by the Supreme Court of Pennsylvania, expresses the
view upon this question as follows:
         "A stream is equally the boundary line,
    whether the line Is Its middle thread, or its
    westernmost ripple. To find the boundary, you
    must find the stream and then the part of it
    defined as the line; but, wherever that is, it
    is the stream, and it is the boundarv onlv be-




     Therefore, it is our opinion that the County of Grayson
is legally authorized to accept the proposed deed and the
County of Grayson is authorized to expend tax monies for the
operation and maintenance of said bridge.
                        SUMMARY
          The County of Grayson is legally authorized
     to accept the proposed deed which will convey a
     bridge across the Red River, and Grayson County
     is authorized ?o expend tax monies for the opera-
     tion and maintenance of said bridge,
                           Yours very truly,
                           WAGGONER CARR
                           Attorney General of Texas




                             DAVID LONGORIA U
                             Assistant Attorney General
DL/vmo
APPROVED:
OPINION COMMITTEE


                         :3394-
Honorable Dean Martin, page 6,   (c-703)


W. V. Geppert, Chairman
Arthur Sandlln
John Banks
C. Daniel Jon@, Jr.
APPROVED FOR TIiEATTORNEY GJINERAL
BY: T. B. Wright
Enclosure




                           -3395-